Citation Nr: 1629482	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for skin cancer residuals, to include manifesting as eye irritation, to include as a result of herbicide exposure in the Republic of Vietnam.  

3.  Entitlement to service connection for a thyroid disability, to include as a result of exposure to herbicide exposure in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1952 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The claims arise from the jurisdiction of the RO in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran asserts that his low back disability is causally related to a lift injury experienced in August 1967.  Additionally, he asserts that he experiences skin cancer residuals which have damaged his vision, and a current thyroid disability, both related to his exposure to herbicides in Vietnam.  

The medical development is not adequate to resolve the appeal, and the matter is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for comprehensive VA orthopedic, dermatology, and endocrinology examinations for the purposes of determining the etiology of claimed conditions.  

a) THE ORTHOPEDIC EXAMINER is asked to opine as to if, in whole or in part, the Veteran's low back disability, to include osteoarthritis and degenerative disc disease, had causal origins in service (or manifest to a compensable degree within the first post-service year). The examiner's attention is called to:

*The 1967 in-service annotation of back pain, as well as the 2010 positive opinion which notes the Veteran's duties as a lineman in service as productive of back pain.  

*Even if age-related processes are part of the disability picture, the examiner should nonetheless determine as to if, in some degree, the low back disability was caused by in-service lift injuries during the Veteran's twenty years of active service.  

*The Veteran's lay complaints of pain over time are to be considered, and the narrative portion of the examination report should specifically address them.  

b) THE DERMATOLOGY EXAMINER is to determine the nature and extent of any skin cancer residuals present in the Veteran, to include any residuals which affect or otherwise impair the visual field.  

*With respect to any residual skin cancer disability, the examiner should opine as to  whether the condition had causal origins in active service. 

*The examiner is to specifically address whether confirmed exposure to herbicides in the Republic of Vietnam had any role in the development of any skin cancers with associated vision impairment.  

*THE EXAMINER IS SPECIFICALLY ADVISED THAT ALTHOUGH THE Veteran's claimed disorder is not among those presumptively linked to exposure to herbicides as found by the National Academy of Sciences, this does not preclude the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.

*The examiner must, alternatively, discuss as to if any skin cancer residuals are due, in whole or in part, to other factors of active service, to include the Veteran's confirmed duty in Vietnam where, as a lineman assigned to a Signal Corps unit, he would have had a great deal of work out of doors and exposed to tropical sunlight.  

*The 2010 report of the private examiner must be specifically referenced in the examination report.  

c)  THE ENDOCRINOLOGIST must discuss as to if the thyroid disability was caused by direct exposure to herbicides in the Republic of Vietnam or, alternatively, any other incident or event of active service.  

*The examiner must specifically discuss the 2010 private examiner's conclusions in the examination report.  

THE EXAMINERS MUST PROVIDE AN EXPLANATION FOR ALL CONCLUSIONS REACHED IN THE NARRATIVE PORTIONS OF THE RESPECTIVE EXAMINATION REPORTS.  

*THE EXAMINER IS SPECIFICALLY ADVISED THAT ALTHOUGH THE Veteran's claimed disorder is not among those presumptively linked to exposure to herbicides as found by the National Academy of Sciences, this does not preclude the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.

THE MERE FACT THAT THERE IS A LACK OF SYMPTOMATOLOGY DOCUMENTED IN MEDICAL RECORDS, BOTH IN-SERVICE AND SUBSEQUENT TO DISCHARGE, IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST AN OPINION.  

2.  Following the completion of the above-directed development, re-adjudicated the Veteran's claims.  If the claims remain denied, issue an appropriate supplemental statement of the case and return the claims the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




